Opinion by
Judge Elliott:
It seems from the evidence in this cause that appellee had purchased of appellant’s intestate two old negroes, and by agreement or otherwise he took into his possession, along with the negroes so purchased, a negro boy about four years of age who was the son of the female negro bought by him. Appellee retained the possession of this boy for about six years by the consent of his owner, and charged fifty dollars a year for keeping, clothing and taking care of said boy.
It appears that appellee bought these slaves on credit, and after J. W. English’s death he executed a mortgage on some land to secure the purchase price, and at that time said nothing about his claim for keeping the boy; but when sued'on mortgage he attempted to set up this claim -for keeping the boy by way of an off-set, and the court refused to permit him to put in this defense, and rendered judgment against him. Appellee then brought this suit and obtained a judgment for seventy-five dollars, which was afterwards reversed by this court. 1
On another trial of his cause the appellee recovered judgment for seventy-five dollars. The evidence is very conflicting as to whether there was any agreement to compensate appellee for keeping the negro boy. ■ It is in proof, however, by an unimpeached witness, that the time of appellee’s purchase of the two old negroes was in 1859. English asked him to take this boy and keep him a while as his mother did not wish to part from him, and appellee refused to take him on the ground that he would not keep him for nothing, and English then told him to take the boy and keep him and he should be compensated for it.
This cause has been tried twice, and each time has resulted in a verdict for the appellee, and in such a case the verdict must stand unless rendered in flagrant disregard of the law and the evidence, which we cannot say has been done, and the judgment is therefore affirmed.